Per Curiam:

On the 22nd day of September, 1978, and on the 2nd day of January, 1979, the State Board of Law Examiners held hearings on complaints filed by Arno Windscheffel, Disciplinary Administrator, ágainst Dwight V. Kingery, an attorney duly licensed to practice law in the State of Kansas. The Board on January 5, 1979, found that the respondent had violated the following rules of the Code of Professional Responsibility (220 Kan. cix - cxxvii); DR 1-102(A)(3); DR 1-102(A)(4); DR 1-102(A)(5) and DR 1-102(A)(6).
In support of said findings a panel of the Board found that respondent had been convicted in the United States District Court for the District of Kansas of one count of violating 18 U.S.C. § 3150 and seven counts of violating 18 U.S.C. § 1341 and § 1342, and that defendant was guilty of (1) illegal conduct involving moral turpitude, (2) conduct involving dishonesty, fraud, deceit and misrepresentation, (3) conduct prejudicial to the administration of justice and (4) other conduct adversely affecting his fitness to practice law. It was recommended that Dwight V. Kingery be disciplined by “Disbarment” as provided by Rule No. 203(a)(1) (220 Kan. lxxxiii).
A copy of the report, findings and recommendations of the panel was mailed to the respondent on the 9th day .of January, 1979, along with a citation directing him to file with this court either a statement that he did not wish to file exceptions to the report or his exceptions to the report. Thereafter respondent duly filed his exceptions to the report and the matter was set for hearing before this court.
On June 8, 1979, the matter came on for hearing before this court. Arno Windscheffel, Disciplinary Administrator, appeared for the State of Kansas and the Kansas Board for Discipline of Attorneys (formerly the State Board of Law Examiners), and the respondent, Dwight V. Kingery appeared by John S. Schweiker, his attorney.
Respondent, through his attorney, then moved the court for an order of continuance which was denied.
*346The court heard arguments of counsel and took the matter under advisement. Having considered the arguments of counsel and after consideration of the entire record, the court finds that the recommendation of the State Board of Law Examiners should be accepted.
It is, Therefore, by the Court Considered, Ordered and Adjudged that the said Dwight V. Kingery be and he is hereby disciplined by disbarment and that he pay the costs of this action.
It is Further Ordered that the Clerk of the Appellate Courts shall strike Dwight V. Kingery’s name from the roll of attorneys admitted to practice law in the State of Kansas.
It is Further Ordered that this Order of Disbarment be published in the official Kansas Reports.
By Order of the Court, dated this 14th day of July, 1979.